DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adrian D. Battison on 02/18/2022.

The application has been amended as follows: 
1. An anode assembly for use in cathodically protecting and/or passivating a metal reinforcing bar in an ionically conductive material, comprising: 
an anode body for mounting at least partly within the ionically conductive material for communication of an ionic current through the ionically conductive material to the metal reinforcing bar; 
the anode body being constructed and arranged so that when ionically connected to the ionically conductive material a voltage difference is generated between the anode body and the metal reinforcing bar so as to cause a current to flow through the ionically 
and a mounting assembly for fixedly mounting the anode body on the metal reinforcing bar so as to be supported by the bar within the ionically conductive material; 
the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with a front face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with theof the rod member projecting 
at least one elongate flexible wrapping member arranged to be attached to the nut member; 
the nut member and the flexible wrapping member being arranged to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar.

10. An anode assembly for use in cathodically protecting and/or passivating a metal reinforcing bar in an ionically conductive material, comprising: 
an anode body for mounting at least partly within the ionically conductive material for communication of an ionic current through the ionically conductive material to the metal reinforcing bar; 
the anode body being constructed and arranged so that when ionically connected to the ionically conductive material a voltage difference is generated between the anode 
and a mounting assembly for fixedly mounting the anode body on the metal reinforcing bar so as to be supported by the bar within the ionically conductive material; 
the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with an adjacent face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with theof the rod member projecting 
and at least two wire portions attached to the nut member and arranged to be wrapped around the metal reinforcing bar and twisted together.

14. An anode assembly for use in cathodically protecting and/or passivating a metal reinforcing bar in an ionically conductive material, comprising: 
an anode body for mounting at least partly within the ionically conductive material for communication of an ionic current through the ionically conductive material to the metal reinforcing bar; 
the anode body being constructed and arranged so that when ionically connected to the ionically conductive material a voltage difference is generated between the anode body and the metal reinforcing bar so as to cause a current to flow through the ionically 
and a mounting assembly for fixedly mounting the anode body on the metal reinforcing bar so as to be supported by the bar within the ionically conductive material; 
the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with a front face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with theof the rod member projecting 
the nut member having on each side of the female thread a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar.

Allowed Claims
Claims 1-23 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative

the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with a front face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with the forward end of the rod member projecting forwardly of the nut member; 
at least one elongate flexible wrapping member arranged to be attached to the nut member; 
the nut member and the flexible wrapping member being arranged to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar.

The closest prior art is Kurr (US 3,803,012) and Clear (US 5,968,339). 

Kurr teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member extending from the anode body (see e.g. #21 on Fig 1 of Kurr). In some embodiments, Kurr teaches a nut member (see e.g. #61 on Fig 6 of Kurr). However, Kurr does not explicitly teach that the nut member engages with the threaded rob member nor does Kurr teach one elongate 

Clear teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member (see e.g. #28 on Fig 2 of Clear) and a female nut for engagement with the threaded rod member (see e.g. nut attached to #28 on Fig 2 of Clear). However, the threaded rod member does not extend from the anode body nor does Clear teach one elongate flexible wrapping member arranged to be attached to the nut member. There is no teaching or motivation that would make these features obvious in view of Clear.

Claim 10: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 10 with special attention given to the limitation claiming the following:
the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with an adjacent face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with the forward end of the rod member projecting forwardly of the nut member; 
and at least two wire portions attached to the nut member and arranged to be wrapped around the metal reinforcing bar and twisted together.

The closest prior art is Kurr (US 3,803,012) and Clear (US 5,968,339). 

Kurr teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member extending from the anode body (see e.g. #21 on Fig 1 of Kurr). In some embodiments, Kurr teaches a nut member (see e.g. #61 on Fig 6 of Kurr). However, Kurr does not explicitly teach that the nut member engages with the threaded rob member nor does Kurr teach at least two wire portions attached to the nut member and arranged to be wrapped around the metal reinforcing bar and twisted together. There is no teaching or motivation that would make these features obvious in view of Kurr. 

Clear teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member (see e.g. #28 on Fig 2 of Clear) and a female nut for engagement with the threaded rod member (see e.g. nut attached to #28 on Fig 2 of Clear). However, the threaded rod member does not extend from the anode body nor does Clear teach at least two wire portions attached to the nut member and arranged to be wrapped around the metal reinforcing bar and twisted together. There is no teaching or motivation that would make these features obvious in view of Clear.

Claim 14: The prior art does not disclose nor render obvious all of the cumulative

the mounting assembly comprising: 
a threaded rod member extending forwardly from the anode body to a forward end of the rod member arranged for engagement with a front face of the metal reinforcing bar; 
a nut member having a female thread for engagement onto the threaded rod with the forward end of the rod member projecting 
the nut member having on each side of the female thread a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar.

The closest prior art is Kurr (US 3,803,012) and Clear (US 5,968,339). 

Kurr teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member extending from the anode body (see e.g. #21 on Fig 1 of Kurr). In some embodiments, Kurr teaches a nut member (see e.g. #61 on Fig 6 of Kurr). However, Kurr does not explicitly teach that the nut member engages with the threaded rob member nor does Kurr teach a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to 

Clear teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member (see e.g. #28 on Fig 2 of Clear) and a female nut for engagement with the threaded rod member (see e.g. nut attached to #28 on Fig 2 of Clear). However, the threaded rod member does not extend from the anode body nor does Clear teach a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar. There is no teaching or motivation that would make these features obvious in view of Clear.

Claim 15: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 15 with special attention given to the limitation claiming the following:
attaching a nut member having a female thread to the metal reinforcing bar by at least one elongate flexible wrapping member so that the nut member and wrapping member encircle the metal reinforcing bar; and rotating a threaded rod member into the female thread so that a forward end of the rod member engages with a front face of the metal reinforcing bar and pulls on the nut member away from the metal reinforcing bar to tension said at least one wrapping member

The closest prior art is Kurr (US 3,803,012) and Clear (US 5,968,339). 

Kurr teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member extending from the anode body (see e.g. #21 on Fig 1 of Kurr). In some embodiments, Kurr teaches a nut member (see e.g. #61 on Fig 6 of Kurr). However, Kurr does not explicitly teach that the nut member engages with the threaded rob member nor does Kurr teach a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar. There is no teaching or motivation that would make these features obvious in view of Kurr. 

Clear teaches an anode assembly for use with a metal bar (see e.g. abstract), which includes a mounting assembly comprising a threaded rod member (see e.g. #28 on Fig 2 of Clear) and a female nut for engagement with the threaded rod member (see e.g. nut attached to #28 on Fig 2 of Clear). However, the threaded rod member does not extend from the anode body nor does Clear teach a receptacle for receiving a respective portion of at least one elongate flexible wrapping member arranged to be attached to the nut member to encircle the metal reinforcing bar to attach the nut member to the metal reinforcing bar. There is no teaching or motivation that would make these features obvious in view of Clear.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795